Citation Nr: 9914903	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  95-25 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for a mental 
disability.

3.  Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. C. Bruu, Associate Counsel


INTRODUCTION

The veteran had active service from October 1974 to March 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from October 1994 and September 1996 rating decisions of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection of a right ankle disability and a mental 
disability and denied service connection of a seizure 
disorder, respectively.

We note that the veteran, on his VA Form 9 in November 1996, 
indicated that he desired a hearing before the Board at the 
RO.  Subsequently, in an October 1998 statement, he stated 
that he was unable to appear and desired that a decision be 
rendered on the current record.


FINDINGS OF FACT

Based upon the record on appeal, the claims of service 
connection for a right ankle disability and a seizure 
disorder are not plausible under the law, as there is no 
competent evidence (medical diagnosis) of a current 
disability, and the claim of service connection for a mental 
disability is not plausible under the law, as there is no 
competent medical evidence of a nexus, that is, a connection 
between inservice and current disability.




CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
service connection for a right ankle disability, a mental 
disability, or a seizure disorder.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records are negative for complaints or 
findings of a right ankle disability.  They do reflect a 
complaint of pain in the feet in November 1974, and a finding 
that the veteran's boots were too large, as well as 
complaints regarding the knees from approximately December 
1974 to April 1975, and a finding of old Osgood-Schlatter 
disease.  The records are negative for findings of a mental 
disorder.

In May 1975, the veteran was admitted to the psychiatric 
department of the United States Public Health Service (USPHS) 
Hospital in Staten Island, NY, from the dispensary at Ft. 
Hamilton, with information that he had been taken to Brooklyn 
Jewish Hospital because of violent behavior and alleged 
unresponsiveness.  He reported he had suffered with seizures 
since he was a young person, the last time approximately one 
year previously.  On mental status examination, there was no 
evidence of a thinking disorder or organicity, and he was 
relevant, appropriate and in no distress.  After a two-day 
hospital course, he was discharged, not fit for duty.  
Diagnosis was suspected seizure disorder.  At a neurological 
consultation in December 1975, a seizure disorder was ruled 
out and neurological examination was normal.  A report of 
examination at discharge, in March 1976, is negative for 
reference to any of the claimed disorders.

The veteran filed an original application for compensation or 
pension in August 1994, seeking service connection of a right 
ankle condition and a mental disorder.  He did not cite any 
treatment for either.

In his VA Form 9 in August 1995, the veteran stated that he 
injured his right ankle in basic training, was treated, and 
continued to train because he did not wish to be recycled 
back and wished to graduate with his class.  He stated that, 
after basic training, he continued to experience problems and 
wore an ace bandage and, after discharge, continued to have 
problems, and the ankle had given out on him, causing him to 
fall while on the job.  He stated that his mental condition 
was aggravated in service, by pressure and emotional stress 
as a result of being accused of a crime of which he was later 
found not guilty.  He said he received treatment for a mental 
condition in the psychiatry department at the USPHS Hospital 
in Staten Island.  He said he had continued to experience 
mental problems since service but had been unable to obtain 
treatment due to his financial situation.

The veteran testified at a personal hearing before a hearing 
officer at the RO in February 1996.  In addition to the 
statements made on his VA Form 9, he stated that, when he 
reported, in service, a history of seizures, he reported that 
he used to have seizures when he was small if he took a 
needle.  He said he had grown out of it.  He stated that he 
had self-treated his postservice ankle problems, which were 
off and on.  He said he had not received postservice mental 
treatment due to lack of funds.  He was currently employed as 
a painter off and on.

Records of treatment at the VA Medical Center (VAMC) in 
Columbia, from March 1998 to September 1998, were received in 
October 1998.  They reflect treatment for various physical 
and mental complaints.  In March 1998, the veteran presented 
with a mass near the left ear.  He reported that he had no 
family doctor and had been last seen by a doctor, at VAMC 
Columbia, in 1994.  In April 1998, he underwent removal of a 
benign tumor of the left parotid, with abdominal fat graft.  
In May 1998, he reported a problem with "snapping" and 
received an assessment of depression/anxiety and was referred 
for treatment.  A record of Mental Health Intake in June 1998 
reflects the veteran complained of snapping and poor memory 
and sleep since prior to discharge from the military in 1976.  
He said he attempted suicide during and after service.  He 
reported he was hospitalized for one to two weeks during 
service and had had no psychiatric treatment  since service.  
At psychiatry/psychology assessment in July 1998, he reported 
he fractured his foot in basic training.  Diagnostic 
impression was explosive personality versus "rule out" 
schizophrenia.  At a neurological consultation in September 
1998, complaints included right lower extremity pain since 
fracturing the ankle in service in 1974.  Diagnoses included 
disabilities of the spine and questionable complex partial 
seizures.

II.  Analysis

In order to establish service connection for a disability, 
there must be objective evidence which establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110 (West 1991).  If a disability is not shown to 
be chronic during service, service connection may 
nevertheless be granted when there is continuity of 
symptomatology post service.  38 C.F.R. § 3.303(b) (1998).  
Regulations also provide that service connection may be 
granted for a disease diagnosed after service discharge when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (1998).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet.App. 309, 314 (1993).  

With regard to the veteran's appeal, the threshold question 
to be answered is whether he has presented well-grounded 
claims.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  If a claim is not well 
grounded, the claim must fail and there is no further duty to 
assist in its development.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, in its decision in Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 
118 S. Ct. 2348 (1998).  That decision upheld the earlier 
decision of the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
until March 1, 1999) which made clear that it would be error 
for the Board to proceed to the merits of a claim which is 
not well grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).

In order to show that a claim for service connection is well 
grounded, there must be competent evidence of:  (1) a current 
disability (a medical diagnosis); (2) the incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus (that is, a connection, based upon 
competent medical evidence) between the inservice injury or 
aggravation and the current disability.  Caluza v. Brown, 7 
Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  See Elkins v. West, 12 Vet.App. 209, 213 
(1999).  "Although the claim need not be conclusive, the 
statute [38 U.S.C.A. § 5107] provides that [the claim] must 
be accompanied by evidence" in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links the 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1996); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 Vet.App. 
343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993).  Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

As noted previously, the Caluza precedent requires, for a 
claim to be well grounded, competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  In this case, 
there is no competent evidence of record of a current right 
ankle disability or a seizure disorder.  The veteran has 
stated that he has occasional problems with the ankle, and VA 
treatment records reflect that he complained of right lower 
extremity pain, following a fracture of the foot in service 
(a fact not shown by the service medical records).  However, 
the record is negative for medical diagnosis of a current 
right ankle disability.  The record contains a diagnosis 
indicating questionable seizures, but this does not amount to 
a medical diagnosis of a current seizure disorder.  
Furthermore, the veteran has stated, with respect to 
seizures, that he had them as a young person, when he was 
given shots, and that he grew out of them.  The primary 
impediment to these two claims, thus, is the absence of 
medical evidence that shows that the veteran currently has a 
right ankle disability or a seizure disorder.  The Court has 
stated that, in the absence of proof of a present disability, 
there can be no valid claim for service connection.  See 
Hicks v. West, 12 Vet.App. 86, 89 (1998) ("The appellant has 
not submitted medical evidence of a current heart condition, 
or any other current disability for that matter; therefore, 
his claim is not well grounded."); Brammer v. Derwinski, 3 
Vet.App. 223, 225 (1992).

VA treatment records reflect the veteran was diagnosed, in 
May 1998, with depression/anxiety, and, in July 1998, with 
explosive personality versus "rule out" schizophrenia.  
However, while this may suffice to fulfill the first prong of 
the Caluza test, the second and third prongs are not 
satisfied.  Service medical records are negative for 
diagnosis of a mental disorder.  The veteran was hospitalized 
in a psychiatric department for two days in 1975.  At that 
time, the diagnosis was of a suspected seizure disorder, and 
a subsequent neurological examination ruled out the disorder.  
The record is also negative for competent medical evidence of 
nexus, that is, a physician's opinion linking a mental 
disorder to a present disability.

If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet.App. 14 
(1993).  Also, where a claim is not well grounded, the United 
States Court of Appeals for Veterans Claims and the Federal 
Circuit Court of Appeals have held that VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  Epps, Murphy, supra.  However, VA 
may be obligated under 38 U.S.C.A. § 5103(a) (1991) to advise 
a claimant of evidence needed to complete an application for 
a claim.  This obligation depends upon the particular facts 
of the case and the extent to which the Secretary of Veterans 
Affairs has advised the claimant of the evidence necessary to 
be submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet.App. at 80 (1995).

In this instance, VA has not been put on notice that relevant 
evidence exists, or could be obtained, which, if true, would 
make the veteran's claims "plausible."  Robinette, supra.  
The RO fulfilled its obligation under section 5103(a) in the 
statements of the case and supplemental statements of the 
case, which informed the veteran of the reasons for the 
denial of his claims.  VA has not been placed on notice of 
the existence of any evidence which would make the claims 
plausible.  See Epps v. Brown, supra; McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997).

The Board does not doubt the sincerity of the veteran's 
belief in the validity of his claims for service connection 
of a right ankle disability, a mental disability, and a 
seizure disorder, but he does not meet the burden of 
presenting evidence of a well-grounded claim merely by 
presenting his own testimony because, as a lay person, he is 
not competent to offer medical opinions.  See Bostain v. 
West, 11 Vet.App. 124, 127 (1998) ("lay testimony . . . is 
not competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998); cert. denied, 119 S. 
Ct. 404 (1998).  See also Espiritu, Grottveit, supra.


ORDER

The claims of service connection for a right ankle 
disability, a mental disability, and a seizure disorder are 
denied as not well grounded.



		
	ANDREW J. MULLEN 
	Member, Board of Veterans' Appeals

 

